State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: February 26, 2015                     518360
________________________________

HOPE FOR YOUTH, INC.,
   Individually and in its
   Capacity as a Member of
   Community Residence
   Insurance Savings Plan SI
   Trust,
                    Appellant,
      v                                       MEMORANDUM AND ORDER

STATE OF NEW YORK,
                    Respondent.
________________________________


Calendar Date:   January 15, 2015

Before:   Lahtinen, J.P., Garry, Devine and Clark, JJ.

                               __________


     Wayne J. Schaefer, Smithtown, for appellant.

      Eric T. Schneiderman, Attorney General, Albany (Paul
Groenwegen of counsel), for respondent.

                               __________


Lahtinen, J.P.

      Appeal from an order of the Court of Claims (Ferreira, J.),
entered April 1, 2013, which granted defendant's motion to
dismiss the claim.

      Claimant was a member of the Community Residence Insurance
Savings Plan (hereinafter CRISP), a workers' compensation self-
insured trust (see Workers' Compensation Law § 50 [3-a])
comprised primarily of nonprofit entities providing health and
social services. In May 2010, the Workers' Compensation Board
informed CRISP that it was underfunded. CRISP decided to stop
                              -2-                518360

providing workers' compensation coverage for its members at the
end of 2010, but it informed members that it would provide a run-
off in which it continued to handle existing claims and meet
Board requirements until all pending claims and assessments had
been paid. The Board notified CRISP members in March 2011 of the
need to maintain sufficient cash reserves or the Board would be
required to take over administration of the trust with
concomitant additional costs to members.

      By June 2011, CRISP was more than $2 million short in
assessment funds and the Board informed CRISP and its members
that its assumption of administration of the trust was imminent.
CRISP contends that, although a Board administrator indicated in
mid-June 2011 that a one-month extension would likely be granted
and CRISP raised more than the $2 million required by the Board
by June 28, 2011, the Board nonetheless notified CRISP and its
members on June 28, 2011 that it was assuming control as of
August 1, 2011. The Board takeover of the trust cost claimant
additional funds. Claimant brought this claim alleging, among
other things, interference with property, conversion,
interference with contract, and fraud and deceit. The Court of
Claims granted defendant's motion to dismiss the claim upon the
ground that it lacked subject matter jurisdiction. Claimant
appeals.

      We affirm. The limited jurisdiction of the Court of Claims
does not include, among other things, a situation "where an
administrative procedure is available and the claim, in essence,
'would require review of an administrative agency's
determination'" (Chevron U.S.A. Inc. v State of New York, 86 AD3d
820, 820 [2011], quoting City of New York v State of New York, 46
AD3d 1168, 1169 [2007], lv denied 10 NY3d 705 [2008]; see Carver
v State of New York, 79 AD3d 1393, 1394 [2010], lv denied 17 NY3d
707 [2011]). Generally, "an administrative agency's
determination may be reviewed only in the context of a CPLR
article 78 proceeding commenced in Supreme Court, and not in an
action brought in the Court of Claims" (Buonanotte v New York
State Off. of Alcoholism & Substance Abuse Servs., 60 AD3d 1142,
1144 [2009], lv denied 12 NY3d 712 [2009]; see Feuer v State of
New York, 101 AD3d 1550, 1551 [2012]).
                              -3-                  518360

      Here, the claim basically challenges the Board's action in
assuming control of the trust. The Board's decision as to when
and how to act under the statute, including when to assume
control of a self-insured trust, implicates discretionary
determinations by the Board (see Workers' Compensation Law § 50
[5] [f], [g]; 12 NYCRR 317.20 [c]; see generally Matter of Aides
At Home, Inc. v State of N.Y. Workers' Compensation Bd., 76 AD3d
727, 728 [2010]). For claimant to succeed in its claim, it would
have to convince the Court of Claims that the Board's action – in
essence if not in actuality – should be annulled (see Guy v State
of New York, 18 AD3d 936, 937 [2005]), and this is the type of
analysis undertaken in a CPLR article 78 proceeding (see Matter
of Aides At Home, Inc. v State of N.Y. Workers' Compensation Bd.,
76 AD3d at 727). Such a result is inescapable regardless of how
claimant characterized the claim and, accordingly, we agree with
the Court of Claims that it lacked subject matter jurisdiction
(see Buonanotte v New York State Off. of Alcoholism & Substance
Abuse Servs., 60 AD3d at 1144; Guy v State of New York, 18 AD3d
at 937).

     Garry, Devine and Clark, JJ., concur.



     ORDERED that the order is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court